Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Allowed
Claims 11-17 and 20 are allowed because Chakrabarti does not appear to explicitly disclose wherein the hardware accelerator comprises a plurality of the block processing circuits and a plurality of the search cores, and wherein the coupling circuits couples the plurality of the block processing circuits to the plurality of the search cores. 

Claims
Claims 1, 3, and 11 have been amended. Claims 8-9 and 18-19 have been canceled. Claims 1, 3, 4, 7, 9, and 10 are pending and rejected in the application.  This action is Final. 

Arguments 
Applicant Argues: 
As now amended, claim 1 is directed to an improvement in processing search commands on a computer by using a hardware accelerator for processing the search command. “Conventional search engines consume a lot of energy while processing search commands using software, and have deficiencies with respect to latency and throughput.” Specification, §[0018]. The claimed hardware at least improves the speed with which the search command is performed.

Examiner Responds:
The amendment has overcome the 101 rejection. Thus, the 35 USC 101 rejection has been withdrawn.

Applicant Argues: 
Claims 1, 2, 3, 4,5, 11, 12, 13, 14, and 15 were rejected under 35 U.S.C. §102(a)(1) as anticipated by Chakrabarti et al. (US 2011/0320446). Claims 6, 7, 10, 16, 17, and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti in view of Heo et al. ("ITU: Specialized Architecture for Inverted Index Search”). Applicants respectfully traverse the rejections.

Examiner Responds:
Applicant's 35 USC § 103 arguments, noted above, with respect to claims 1, 3, 4, 7, 9, and 10 have been considered but are moot in view of the new ground(s) of rejection. 

Applicant Argues: 
However, the Heo reference was authored by the inventors of the present application and Shivam Bharaku. Pursuant to MPEP §717, Applicants have filed a declaration under 37 CFR 1.130 establishing that the disclosures of the Heo reference relied on in the §103 rejections of claim 9 and 19 were disclosed by the inventors, and that Shivam Bharaku did not contribute to the claimed inventions. Accordingly, pursuant to 35 U.S.C §102(b)(1), the Heo reference is not prior art against the claimed inventions.

Examiner Responds:
The affidavit under 37 CFR 1.130 filed on May 20, 2022 is sufficient to overcome the rejection of claim 6, 7, 9, 10, 16, 17, 19, and 20 based on Heo et al. (“IIU: Specialized Architecture for Inverted Index Search”).  The affidavit provides evidence that Shivam Bharaku did not contribute to the claimed inventions. 


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. U.S. Patent Publication (2011/0320446; hereinafter: Chakrabarti) in view of CAO et al. Non-Patent Publication (“FlexSaaS: A Reconfigurable Accelerator for Web Search Selection”, February 2019; hereinafter: CAO)
Claim 1
As to claim 1, Charkabarti discloses a hardware accelerator for generating a search result corresponding to a search command, the hardware accelerator comprising: 
a plurality of block processing circuits (figure 5, paragraph[0122]-paragraph[0123], “Here, each of the computing devices 502(1) and 502(2) can include a processor(s) 506 and storage 508. In addition, either or both of these computing devices can implement all or part of the IR engine 104, including the IR interval modules 114 and/or the inverted index 116. As noted above, the IR engine 104 can be configured to support keyword searching over the document collection 102 utilizing the described interval-based IR search techniques. Either or both of the computing devices 502(1) and 502(2) may receive search queries (e.g., the search query 106) and provide search results (e.g., the search results 112)…etc.”), each block processing circuit configured to read a block from a list stored in an inverted index structure (Figure 1, paragraph[0033], “With respect to the interval generator module 202, this module can be configured to retrieve the summary data described above. More particularly, recall that the summary data can be stored in, and thus retrieved from, the metadata sections of individual posting lists corresponding to blocks of the range. The summary data can be retrieved from a posting list by the interval generator module 202 without having to decompress any of the posting list's blocks…etc.”); 
 
Charkabarti does not appear to explicitly disclose 
a plurality of the search cores, each search core configured to extract a document number out of a read block read by a block processing circuit and to calculate a score corresponding to the document number, the score corresponding to a priority of the document number in the search result; and 
a coupling circuity configured to couple the plurality of the block processing circuits to one or more of the plurality of the search cores, respectively. 

However, CAO discloses a plurality of the search cores, each search core configured to extract a document number out of a read block read by a block processing circuit (Figures 5(a) and 5(b), Section: 3.2.3 Processor Architecture, “Figure 5(b) illustrates the microarchitecture of each PE, which is designed to be one pipeline stage. The interface between two successive PEs includes (i) the node ID and (ii) the context (MPMDocID, matched/unmatched, and pruning information). The NextNodeIDGen module calculates the next NodeID. The context of this output node is calculated based on the instruction of the current node, the context of the input node, and the context of the input node’s sibling node. According to the input node ID, AddrGen generates the read address of the instruction RAM (which fetches the instruction of the input node’s parent node) and the read address of the data RAM (which loads the context of input node’s sibling node…etc.”), and to calculate a score corresponding to the document number, the score corresponding to a priority of the document number in the search result (Figure 5(b), Section 3.2 Matching Processor, “For regularity of processing elements (PEs) and simplicity of hardware implementation, we convert N-ary matching trees to binary trees as shown in Figure 4. Figure 4(b) demonstrates the subtree-based strategy. The key idea is to split the matching tree into multiple subtrees and calculate the MPMDocID of each node one by one toward the topmost subtree, which computes the final result…etc.”); and 
a coupling circuity configured to couple the plurality of the block processing circuits to one or more of the plurality of the search cores, respectively (Figures 5(a) and 5(b), Section: 3.2.3 Processor Architecture, “Figure 5(b) illustrates the microarchitecture of each PE, which is designed to be one pipeline stage. The interface between two successive PEs includes (i) the node ID and (ii) the context (MPMDocID, matched/unmatched, and pruning information). The NextNodeIDGen module calculates the next NodeID…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Charkabarti with the teachings of CAO to have an accelerator for web searching  which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Charkabarti with the teachings of CAO to provide various levels of parallelism and provide a lower latency, higher throughput, more energy-efficient solution than commodity CPUs (CAO: page 1 of PDF). 

Claim 2
As to claim 2, the combination of Charkabarti and CAO discloses all the elements in claim 11, as noted above, and Charkabarti further disclose wherein the block processing circuit comprises: 
a block scheduler configured to determine an order of reading of one or more blocks included in the list (Figures 1 and 2, paragraph[0040], “These postings can be consecutively stored according to doc ID order in block b.sub.i. Storing postings in doc ID order can facilitate compression of d-gaps (differences between consecutive doc IDs) and insertion of new doc IDs into posting lists when new documents are added to the document collection 102…etc.”); and 
a block read circuit configured to read a block selected by the block scheduler (paragraph[0076], “In operation, PRUNESEQ can perform sequential I/O disk access operations as blocks of a range are read in doc ID order (e.g., the order in which they are stored on disk). Given that PRUNESEQ can evaluate intervals and prune prunable intervals, the number of blocks (and thus doc IDs) that are decompressed and processed can be significantly reduced…etc.”).

Claim 3 
As to claim 3, the combination of Charkabarti and CAO discloses all the elements in claim 1, as noted above, and Charkabarti further disclose wherein a search core comprises a score calculation circuit to calculate a score corresponding to a document number (paragraph[0034], “The interval generator module 202 can also be configured to partition the range into intervals. The interval generator module 202 can accomplish this by using the summary data and the search term(s) 110 to generate intervals of the range and then to compute upper-bound (ub) interval scores for each interval. For example, the interval generator module 202 can use minimum doc ID information, maximum doc ID information, and maximum term score information in the summary data to define…etc.”).

Claim 4
As to claim 4, the combination of Charkabarti and CAO discloses all the elements in claim 3, as noted above, and Charkabarti further disclose wherein the search core comprises a decompression circuit that extracts a document number by decompressing a block (paragraph[0039], “In this example, the block section 208 includes, among other elements, a series of contiguous blocks that are compressed : block b.sub.1 -block b.sub.N (including block b.sub.i), each of which may be decompressed independently. In some embodiments, each of these blocks can contain a similar number of individual postings (e.g., approximately 100). Summary data for each of these blocks can be computed based on the payloads of their corresponding doc ID postings…etc.”).

Claim 5
As to claim 5, the combination of Charkabarti and CAO discloses all the elements in claim 3, as noted above, and Charkabarti further disclose wherein the search core comprises a plurality of the score calculation circuits, and wherein the plurality of the score calculation circuits calculate scores corresponding to document numbers included in different blocks (paragraph[0140], “where TFScore(d,t,D) denotes the term frequency score (one example of a term score) of document d for term t and IDFScore(t,D) denotes the inverse document frequency score of term t for document collection D. This formula, which was also described above, can cover popular IR scoring functions, such as for example, term frequency-inverse document frequency (tf-idf) or BM25…etc.”).

Claim 6
As to claim 6,  the combination of Charkabarti and CAO discloses all the elements in claim 5, as noted above, and CAO further disclose wherein the search core includes a set operation circuit performing a union operation or an intersection operation for document numbers included in different blocks (Section 2.1 Selection Service, “Traditionally, the matching algorithm identifies the documents that match a conjunctive query of keywords by performing Boolean set operations on posting lists. Queries are linguistically analyzed to generate a Boolean set operation, including union, intersection…etc.”)

Claim 7
As to claim 7, the combination of Charkabarti and CAO discloses all the elements in claim 6, as noted above, and CAO further disclose wherein the search core includes a binary search circuit that use a document number in one block among the different blocks to select an other block among the different blocks ( Section 3.3 Index Stream Reader, “The seeker executes a binary search algorithm inside a docID list and locates the first docID that is larger than or equal to the target docID…etc.”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. U.S. Patent Publication (2011/0320446; hereinafter: Chakrabarti) in view of CAO et al. Non Patent Publication (“FlexSaaS: A Reconfigurable Accelerator for Web Search Selection, February 2019; hereinafter: CAO) and further in view of Bachmutsky et al. U.S. Patent Publication (2019/0310937; hereinafter: Bachmutsky)

Claim 10
As to claim 10, the combination of Charkabarti and CAO discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the hardware accelerator comprises: 
a command queue configured to store search commands; and 
a search scheduler configured to select a search command from the command queue.

However, Bachmutsky discloses wherein the hardware accelerator comprises: 
a command queue configured to store search commands (Abstract and paragraph[0035], “FIG. 3 illustrates an example of lookup circuitry 120. In some examples, as shown in FIG. 3, lookup circuitry 120 includes an HQM interface 303, one or more memory interface(s) 305, a lookup logic 310, a load balancing and policy enforcement logic 320 and a result processing logic 330. HQM interface 303, may be a communication interface to receive search requests forwarded from input queues of HQM 130. Memory interface(s) 305 may be one or more different types of memory interfaces coupled with memories 112, 114 or 115 to enable logic and/or features to implement table lookups responsive to received search requests and to obtain results for these table lookups…etc.”); and 
a search scheduler configured to select a search command from the command queue (paragraph[0034], “This configuration may include, but is not limited to, assigning specific queues to tables and/or search requestors or allowing for search requests to indicate which queues to use for routing requests/results through HQM 130. Scheduler configuration logic 230 may enable a user or operator to configure or set policies for schedule logic 132 of HQM 130 to schedule requests to lookup circuitry 120 through input queues 134 or to schedule results pulled from tables 113, 115 and/or 117 by lookup circuitry 120 through output queues 136…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Charkabarti with the teachings of CAO and Bachmutsky to queue search request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Charkabarti and Bachmutsky with the teachings of CAO and Bachmutsky to eliminate high amounts of overhead associated with software queues by utilizing hardware based queue management devices (Bachmutsky: paragraph[0004]). 







Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
June 13, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000